The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 12/29/2020.
Claims 1-22 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment/reconsideration filed on 06/28/2022, the amendment/reconsideration has been considered. Claims 1-3,11-14 and 22 have been amended. Claims 1-22 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20190306228 A1, hereinafter Lau) in view of Blagsvedt et al. (Pub. No.: US 2007/00165 A1), hereinafter “Blag” in view of Shi et al. (Pub. No.: US 2016/0112403 A1), hereinafter “Shi” and further in view of Watt, Jr. et al. (US 11093297 B2, hereinafter Watt, Jr.).
Regarding claim 1, Lau discloses a computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations (¶[0054]-[0055], a processor and memory storing instructions to be executed by the processor) comprising: 
receiving, from one or more clients, a plurality of application level requests (¶[0040], "a client 110, using a client device(s) 112, may transmit client data 106 to the core network 108 of the telecommunications service provider. The client data 106 may relate to data request [...] initiated by a proprietary application"; ¶[0016] and [0025] imply the existence of multiple clients and requests (e.g. "processing of client data associated with select number of clients", ¶[0016], and "proxy devices may be configured to selectively transmit instances of client data received from a load-balancing device to one or more data clusters for processing", ¶[0025]))
directed to a software application (¶[0043] implies software processing (i.e. "CPU utilization for processing client data 106, memory utilization for processing client data 106, and storage capacity for processing the client data 106", underlying software inherent))
hosted on multiple regional zones of a distributed system (Fig. 2, clusters may be at different locations (see also ¶[0024], "one or more data clusters that service of a predetermined geographic region"); ¶[0025], "the data proxy devices may be configured to selectively transmit instances of client data received from a load-balancing device to one or more data clusters for processing" - software is distributed among the clusters), 
each regional zone of the multiple regional zones comprising a corresponding cluster defining to a respective node group (Fig. 1, each cluster is a group of nodes), 
routing one or more of the application level requests of the plurality of application level requests to the respective node group of the corresponding cluster of a particular regional zone among the multiple regional zones (¶[0024], "Each load-balancing engine may be configured to co-ordinate distribution of client data among one or more data clusters that service of a predetermined geographic region").
Lau does not disclose explicitly, routing, using a URL mapping;
 based on a geographical location and the software application associated with the one or more of the application level requests;
the corresponding cluster is a corresponding cluster of container pods; 
the corresponding cluster comprising at least one container pod executing the software application; 
determining whether the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is able to satisfy a traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone; and 
when the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is unable to satisfy the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone, scaling the respective node group of the corresponding cluster of the particular regional zone by instantiating one or more new container pods to support the traffic load associated with the one or more application level requests.
Blag discloses, routing, using a URL mapping, (Blag, [0051], the routine suggests a blog posting based on the encoded URL it receives.);
Therefore before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Blag” into those of Lau to provide system for determining a cross-application encoding of geographical location information is described. In various embodiments, the facility receives a first document containing information relating to a geographical area, displays an image representing the geographical area, receives input from a user identifying at least a geographical location that is located in the geographical area, encodes a portion of the input to create an encoded link to the geographical location, and causes the link to be added to a second document such that when the link is selected.
Lau and Blag does not disclose explicitly, based on a geographical location and the software application associated with the one or more of the application level requests;
the corresponding cluster is a corresponding cluster of container pods; 
the corresponding cluster comprising at least one container pod executing the software application; 
determining whether the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is able to satisfy a traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone; and 
when the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is unable to satisfy the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone, scaling the respective node group of the corresponding cluster of the particular regional zone by instantiating one or more new container pods to support the traffic load associated with the one or more application level requests.
Shi discloses, based on a geographical location and the software application associated with the one or more of the application level requests ([0011], an appliance accessing identified clusters; [0023], the identified clusters may be those that are geographically closest to the appliance).
Therefore before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Shi” into those of “Lau and Blag” to provide a system has an authentication service cluster which authenticates an appliance for multiple services to be accessed in one transaction, based on identification and authentication credentials in an authentication request from the appliance. The entitlement database and identified service clusters are provided to the appliance. The cluster connects to the identified service clusters to access multiple services, based on the service entitlement database of the appliance without being required to authenticate to each service individually. 
Lau, Blag and Shi however are silent on disclosing explicitly, the corresponding cluster is a corresponding cluster of container pods; 
the corresponding cluster comprising at least one container pod executing the software application; 
determining whether the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is able to satisfy a traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone; and 
when the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is unable to satisfy the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone, scaling the respective node group of the corresponding cluster of the particular regional zone by instantiating one or more new container pods to support the traffic load associated with the one or more application level requests.
Watt, Jr., discloses that a cluster may be a cluster of container pods (Fig. 8A, a plurality of pools, each pool including multiple containers; col. 4, lines 36-40, "containers 208a-b can be grouped in an agent pool 210 if the containers 208a-b include agents 209a-b and are configured to process a particular set of workload jobs"; col. 4, lines 25-30, "Each container 208a-b may be provided by an isolated user-space virtualization instance that runs on top of an operating system included on the agent infrastructure subsystem 204. Each container 210a-b may provide an isolated execution space for an agent"); 
the corresponding cluster comprising at least one container pod executing a software application (col. 12, lines 44-50, "the workload manager subsystem 802 is coupled to each container 808a-d such that the workload manager subsystem 802 may provide jobs to each agent 810a-d that are to be processed by the containers 808a-d hosting that agent"; col. 9, lines 34-48, agents are software since they are created from images); 
determining whether the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is able to satisfy a traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone (col. 13, lines 1-18, "the workload resource optimization subsystem 212 may include a plurality of predetermined container generation conditions that indicate whether the jobs generated by the workload manager subsystem 202 are being processed according to a desired standard and, if not, whether the agent infrastructure subsystem 204 requires more containers with more agents to process the jobs in the job queue of the workload manager subsystem 202. The workload resource optimization subsystem 212 may compare the job queue information to the container generation conditions that may be based on thresholds for a number of jobs in the job queue 308, a rate of jobs being processed from the job queue 308, a rate of jobs being added to the job queue 308, a time period that jobs are in the job queue 308, a number of jobs in the job queue 308 per agent pool, and/or other job queue thresholds/conditions or combinations of job queue thresholds/conditions"); and 
when the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is unable to satisfy the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone, scaling the respective node group of the corresponding cluster of the particular regional zone by instantiating one or more new container pods to support the traffic load associated with the one or more application level requests (col. 13, lines 53-61, "if the job queue satisfies the container generation condition, the method 700 then proceeds to block 710 where a container is generated. In an embodiment, at block 710 the workload resource optimization subsystem 212 communicates container instructions to the agent infrastructure subsystem 204 to generate a container that includes agents and that are configured to process the jobs that are in the job queue 308 of the workload manager subsystem 202"; col. 14, lines 8-44, "For example, [...] the workload resource optimization subsystem 212 may provide the container instructions that identify an agent pool that needs a new container and agent to process the job(s) in the job queue 308, and provide instructions to generate a new container to the agent infrastructure subsystem 204 [...] the agent infrastructure subsystem 204 may receive the container instructions from the workload resource optimization subsystem 212 and determine whether an agent pool for the container and agent identified by the container instructions exists on the agent infrastructure subsystem 204. For example, if agent pool A is associated with a `container-spec-A.yml` file, then the container instructions may include a `docker-compose-f container-spec-A.yml` command. If the identified agent pool exists, the container engine 508/608 may create a container for that agent pool (e.g., the agent pool 210) and provision an agent for the agent pool 210 in the container").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify “Lau, blag and Shi” in view of Watt so that the corresponding cluster is a corresponding cluster of container pods; the corresponding cluster comprising at least one container pod executing the software application; determining whether the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is able to satisfy a traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone; and when the at least one container pod executing the software application of the corresponding cluster of the particular regional zone is unable to satisfy the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone, scaling the respective node group of the corresponding cluster of the particular regional zone by instantiating one or more new container pods to support the traffic load associated with the one or more application level requests.
One of ordinary skill in the art would have been motivated because a "workload optimization system saves resources by requiring a smaller hardware footprint than conventional agent infrastructure systems" (Watt, Jr., col. 19, lines 64-66).
Regarding claim 2, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein routing the one or more of the application level requests of the plurality of application level requests to the respective node group of the corresponding cluster of the particular regional zone comprises load balancing the one or more application level requests across the multiple regional zones (Lau, ¶[0024], "Each load-balancing engine may be configured to co-ordinate distribution of client data among one or more data clusters that service of a predetermined geographic region"; ¶[0025], "the data proxy devices may be configured to selectively transmit instances of client data received from a load-balancing device to one or more data clusters for processing"; ¶[0026], "the LB-DP system may generate and transmit a routing policy data packet that includes computer executable instructions that automatically execute a routing policy on a data proxy. Alternatively, or additionally, the LB-DP system may transmit the routing policy data packet to the load balancer that is communicatively coupled to one or more data proxy devices. In one example, the routing policy may include instructions for a first data proxy to route future, yet to be processed, instances of client data from a first data cluster to a second data cluster. Further, the routing policy also selectively re-route instances of client data from a first data cluster to a second data cluster to expedite a processing time and relieve (i.e. bleed a current workload of) the first data cluster").
Regarding claim 6, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein each respective node group is centrally managed by a multi-cluster service (Lau, ¶[0065], "scheduling module 322 may selectively scheduling the processing of an instance of client data at a designated cluster"; Fig. 3, the scheduling module is located at the LB-DP; Fig. 2, the LB-DP is central to the clusters).
Regarding claim 7, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein instantiating one or more new container pods to support the traffic load associated with the one or more application level requests routed to the respective node group of the corresponding cluster of the particular regional zone comprises generating the one or more new container pods using a launch template, the launch template configured to create the software application in a respective new container pod (Watt, Jr., col. 13, lines 53-61, "if the job queue satisfies the container generation condition, the method 700 then proceeds to block 710 where a container is generated. In an embodiment, at block 710 the workload resource optimization subsystem 212 communicates container instructions to the agent infrastructure subsystem 204 to generate a container that includes agents and that are configured to process the jobs that are in the job queue 308 of the workload manager subsystem 202"; col. 14, lines 8-44, "For example, [...] the workload resource optimization subsystem 212 may provide the container instructions that identify an agent pool that needs a new container and agent to process the job(s) in the job queue 308, and provide instructions to generate a new container to the agent infrastructure subsystem 204 [...] the agent infrastructure subsystem 204 may receive the container instructions from the workload resource optimization subsystem 212 and determine whether an agent pool for the container and agent identified by the container instructions exists on the agent infrastructure subsystem 204. For example, if agent pool A is associated with a `container-spec-A.yml` file, then the container instructions may include a `docker-compose-f container-spec-A.yml` command. If the identified agent pool exists, the container engine 508/608 may create a container for that agent pool (e.g., the agent pool 210) and provision an agent for the agent pool 210 in the container").
Regarding claims 12-13 and 17-18, Lau discloses a system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (¶[0054]-[0055], a processor and memory storing instructions to be executed by the processor).
The remaining limitations of claims 12-13 and 17-18 recite features similar in scope to those of claims 1-2 and 6-7. Therefore, claims 12-13 and 17-18 are rejected for the same reasons as set forth above in the rejection to claims 1-2 and 6-7.
Regarding claim 3, the combined system of Lau, Blag, Shi and and Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein routing the one or more of the application level requests of the plurality of application level requests to the respective node group of the corresponding cluster of the particular regional zone comprises load balancing the plurality of application level requests across the multiple regional zones based on a load balancing configuration, (Lau, ¶[0026], "the LB-DP system may generate and transmit a routing policy data packet that includes computer executable instructions that automatically execute a routing policy on a data proxy. Alternatively, or additionally, the LB-DP system may transmit the routing policy data packet to the load balancer that is communicatively coupled to one or more data proxy devices. In one example, the routing policy may include instructions for a first data proxy to route future, yet to be processed, instances of client data from a first data cluster to a second data cluster. Further, the routing policy also selectively re-route instances of client data from a first data cluster to a second data cluster to expedite a processing time and relieve (i.e. bleed a current workload of) the first data cluster").
The combined system of Lau, Blag, Shi and Watt, Jr. does not disclose that the routing of the application level requests is routing the application level requests to the closest geographically available cluster of container pods.
Shi discloses that routing the application level requests may be to the closest geographically available cluster of container pods (¶[0011], an appliance accessing identified clusters; ¶[0023], the identified clusters may be those that are geographically closest to the appliance - that the cluster is a cluster of container pods is a result of combining Shi with Lau and Watt, Jr.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr.  in view of Shi so that the routing of the application level requests is routing the application level requests to the closest geographically available cluster of container pods.
One of ordinary skill in the art would have been motivated because clusters located geographically closer to an appliance can potentially provide the appliance with faster service.
Regarding claim 5, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above.
The combined system of Lau and Watt, Jr. does not disclose that the particular regional zone is based on a geographical location of the one or more application level requests.
Shi discloses that a particular regional zone is based on a geographical location of one or more application level requests (¶[0011], an appliance accessing identified clusters; ¶[0023], the identified clusters may be those that are geographically closest to the appliance).
Regarding claims 14 and 16, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 12, above.
The remaining limitations of claims 14 and 16 recite features similar in scope to those of claims 3 and 5. Therefore, claims 14 and 16 are rejected for the same reasons as set forth above in the rejection to claims 3 and 5.
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Blag, Shi and Watt, Jr. as respectfully applied above, in view of Khemani et al. (US 20080225722 A1, hereinafter Khemani).
Regarding claim 4, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein routing the one or more of the application level requests of the plurality of application level requests to the respective node group of the corresponding cluster of the particular regional zone comprises load balancing the plurality of application level requests across the multiple regional zones based on a load balancing configuration (Lau, ¶[0026], "the LB-DP system may generate and transmit a routing policy data packet that includes computer executable instructions that automatically execute a routing policy on a data proxy. Alternatively, or additionally, the LB-DP system may transmit the routing policy data packet to the load balancer that is communicatively coupled to one or more data proxy devices. In one example, the routing policy may include instructions for a first data proxy to route future, yet to be processed, instances of client data from a first data cluster to a second data cluster. Further, the routing policy also selectively re-route instances of client data from a first data cluster to a second data cluster to expedite a processing time and relieve (i.e. bleed a current workload of) the first data cluster").
The combined system of Lau, Blag, Shi and Watt, Jr. does not disclose that the load balancing configuration established by a respective client of the one or more clients.
Khemani discloses a load balancing configuration established by a respective client of the one or more clients (¶[0056], "serves 106 may be geographically dispersed"; ¶[0068], "appliance 200 provides load balancing of servers 106 in responding to requests from clients 102"; ¶[0143], " a user of the client 102"; ¶[0178], "a policy may be used to configure a device. In some embodiments, a policy may be used to configure any device including, without limitation, a WAN optimization appliance 200, an SSL/VPN appliance 200, an acceleration appliance 200, a caching appliance 200, a load balancing appliance, and/or a device providing any combination of features of those devices"; ¶[0187], "a configuration interface may allow a user to specify policies" (see also ¶[0006], "These policy configurations and processing may allow a user to efficiently configure complex network behaviors relating to load balancing"); ¶[0190], "a configuration interface 700 comprising an expression input screen 500 is displayed on a client 102. The client 102 transmits the configuration data received via the configuration interface to the appliance 200").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr. in view of Khemani so that the load balancing configuration established by a respective client of the one or more clients.
One of ordinary skill in the art would have been motivated because it would "allow a user to efficiently configure complex network behaviors" (Khemani, ¶[0006]), as "improper or suboptimal configuration of a network device may result in decreased performance, network errors, application incompatibility, and weakened security" (Khemani, ¶[0002]).
Regarding claim 15, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 12, above.
The remaining limitations of claim 15 recite features similar in scope to those of claim 4. Therefore, claim 15 is rejected for the same reasons as set forth above in the rejection to claim 4.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Blag, Shi and Watt, Jr., as respectfully applied above in view of Yang et al. (US 10191778 B1, hereinafter Yang).
Regarding claim 8, the combined system of Lau, Blag, Shi and Watt, Jr. Watt, Jr. discloses the invention substantially as applied to claim 1, above, wherein the respective node group comprises a respective address and a respective port for distributing application level traffic directly to one or more container pods (Watt, Jr, col. 5, lines 60-67, "Agent and/or container information such as network addresses, job processing capabilities, an agent location, communication protocols, a spinning up command, a spinning down command, agent and/or container host capacity and/or other agent/container information that is known in the art for managing workloads, is stored in an agent registry 310 and used by the workload management engine 304 for assigning jobs to the agents 209a-b").
The combined system of Lau, Blag, Shi and Watt, Jr. Watt, Jr. does not disclose that the address is an internet protocol (IP) address.
Yang discloses that an address may be an IP address (col. 47, lines 41-47, providing "unique IP addresses for each container 1920. The proxy 1952 is an implementation of a network proxy and a load balancer. The proxy 1952 supports a service abstraction and is responsible for routing traffic to the appropriate container based on IP and port number of an incoming request").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr. Watt, Jr. in view of Yang so that the address is an internet protocol (IP) address.
One of ordinary skill in the art would have been motivated because it would allow for unique identification of the node group using well-known technologies.
Regarding claim 19, the combined system of Lau and Watt, Jr. discloses the invention substantially as applied to claim 12, above.
The remaining limitations of claim 19 recite features similar in scope to those of claim 8. Therefore, claim 19 is rejected for the same reasons as set forth above in the rejection to claim 8.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Blag, Shi and Watt, Jr. as respectfully applied to claims above, in view of Nicol et al. (US 20160092208 A1, hereinafter Nicol).
Regarding claim 9, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above.
The combined system of Lau, Blag, Shi and Watt, Jr. does not disclose that each application level request of the plurality of application level requests comprises HyperText Transfer Protocol (HTTP).
Nicol discloses that each application level request of the plurality of application level requests comprises HyperText Transfer Protocol (HTTP) (¶[0041]-[0045], a request may be an HTTP request).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr. in view of Nicol so that each application level request of the plurality of application level requests comprises HyperText Transfer Protocol (HTTP).
One of ordinary skill in the art would have been motivated because it would enable for transfer of information using well-known technologies.
Regarding claim 20, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 12, above.
The remaining limitations of claim 20 recite features similar in scope to those of claim 9. Therefore, claim 20 is rejected for the same reasons as set forth above in the rejection to claim 9.
Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau, Blag, Shi and Watt, Jr. as respectfully applied to claims above, in view of Katsev (US 20160285992 A1).
Regarding claim 10, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above.
The combined system of Lau, Blag, Shi and Watt, Jr. does not disclose that each application level request of the plurality of application level requests comprises HyperText Transfer Protocol Secure (HTTPS).
Katsev discloses that each application level request of the plurality of application level requests comprises HyperText Transfer Protocol Secure (HTTPS) (¶[0038], a client request may be load balanced to one of multiple hosts; ¶[0070], requests may be HTTPS requests).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr.  in view of Katsev so that the application level traffic comprises HyperText Transfer Protocol Secure (HTTPS) protocol.
One of ordinary skill in the art would have been motivated because it would increase data transfer security.
Regarding claim 11, the combined system of Lau, Blag, Shi and Watt, Jr. discloses the invention substantially as applied to claim 1, above.
The combined system of Lau, Blag, Shi and Watt, Jr. does not disclose that at least a portion of each application level requests of the plurality of application level request comprises a transport layer security (TLS) protocol.
Katsev discloses that at least a portion of each application level request of the plurality of application level request comprises a transport layer security (TLS) protocol (¶[0038], a client request may be load balanced to one of multiple hosts; ¶[0070], requests may be HTTPS requests - HTTPS, by definition, encrypt traffic using TLS (see "HTTPS", Wikipedia, 2018)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lau, Blag, Shi and Watt, Jr. in view of Katsev so that at least a portion of the application level request comprises a transport layer security (TLS) protocol.
One of ordinary skill in the art would have been motivated because it would increase data transfer security.
Regarding claims 21-22, the combined system of Lau and Watt, Jr. discloses the invention substantially as applied to claim 12, above.
The remaining limitations of claims 21-22 recite features similar in scope to those of claims 10-11. Therefore, claims 21-22 are rejected for the same reasons as set forth above in the rejection to claims 10-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8719415 B1, which discloses “managing distributed execution of programs, including by dynamically scaling a cluster of multiple computing nodes performing ongoing distributed execution of a program, such as to increase and/or decrease computing node quantity”, see abstract.
US 9372735 B2, which discloses “determining a number of virtual machines associated with a pool. […] applying auto-scaling rules with a processor and memory of a task location service machine having a pool server to adjust a number of virtual machines associated with the pool. […] dynamically allocating one or more virtual machines with respect to the pool in response to the auto-scaling rules adjusted number of virtual machines associated with the pool”, see col. 3, lines 16-29.
US 20110066672 A1, which discloses “each server node in a server cluster is configured with a load balance policy, which allows a remote client to choose a target server node from the server cluster to provide a transaction service”, see ¶[0013].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/               Primary Examiner, Art Unit 2446